Title: Enclosure IV: [Particular Statement of the Bills Drawn by the Treasurer], 3 January 1792
From: Treasury Department,Hamilton, Alexander
To: 



  No IV.
  
    A Particular Statement of the Bills Drawn by the Treasurer of the United States, Shewing the Different Periods When Drawn—and Paid in Amsterdam—and the Balance Remaining Unpaid on the Sixth of September, 1792.
  
  
    Date of the Secretary’s direction.
    Amount of Bills directed to be drawn
    When drawn.
    In whose favor.
    Amount of Bills drawn by the Treasurer.
    When paid in Amsterdam.
    Amount of Bills paid in Amsterdam.
  
  
    
    Florins. Sts. d.
    
    
    
    Florins. Sts. d.
    
    Florins. Sts. d.
  
  
    1790.
    Dec:
    15th:
    25.000.  .  .
    
    1790.
    Dec:
    17th:
    
    Tench Francis.
    
    25.000.  .  .
    from
    21: to 28: Febry:
    276.978.12.  .
  
  
    
    
    do.
    25.000.  .  .
    
     —
    
    
    
    Wm. Seton
    
    25.000.  .  .
    
    14-to 22 Mar:
    154.608.10.  .
  
  
    
    
    20.
    3.052.10.  .
    
    
    
    20.
    
    Tench Francis
    
    3.052.10.  .
    
    4-to 30: Ap:
    339.786.10. 8.
  
  
    
    
    22:
    7.000.  .  .
    
    
    
    23.
    
      ditto
    
    7 000.  .  .
    
    16-to 26. May.
    95.000.  .  .
  
  
    
    
    30.
    8.340.  .  .
    
    
    
    30.
    
      ditto
    
    8 340.  .  .
    
    31. do.
    99.000.  .  .
  
  
    
    
    31.
    25.000.  .  .
    
    
    
    31.
    
      ditto
    
    25.000.  .  .
    
    6-to 27 July.
    323.340.  .  .
  
  
    1791.
    Jan:
    1:
    110.000.  .  .
    }
    1791.
    
    
    {
      ditto
    }
    71.000.  .  .
    
    1-to 24 Aug:
    186.002.11.  .
  
  
    
    
    6:
    100.000.  .  .
    
    
    
    Wm. Seton
    
    12-to 26 Sept:
    40.956.11.  .
  
  
    
    
    13
    100.000.  .  .
    January
    
    
    T: Francis
    
    6-to 31: Oct:
    45.000.  .  .
  
  
    
    
    27.
    100.000.  .  .
    
    
    
      ditto
    
    6-to 28: Dec:
    39.540.  .  .
  
  
    
    
    —
    200.000.  .  .
    
    
    
    Wm. Seton
    1792
    3-to 31: Jan:
    792.414.  5.  .
  
  
    
    
    29:
    100.000.  .  .
    
    
    
    T. Francis
    
    11-to 20. Feb:
    32.544.15.  .
  
  
    
    Mar.
    18.
    99.000.  .  .
    
    
    March
    19:
    
    Th. Jefferson.
    
    99.000.  .  .
    
    6-to 30 Mar:
    138.500.  .  .
  
  
    
    May
    3.
    200.000.  .  .
    }
    
    
    
    {
    T: Francis
    }
    
    
    10: April
    95.947.10.  .
  
  
    
    
    —
    200.000.  .  .
     —
    
    
    Wm. Seton.
    600.000.  .  .
    
    2: May.
    4.000.  .  .
  
  
    
    
    21.
    100.000.  .  .
    
    
    
      ditto
    
    
    
    
  
  
    
    
     —
    100.000.  .  .
    
    
    
    T: Francis
    
    
    
    
  
  
    Verbal direction
    65.281. 2. 8.
    
    
    June
    
    
      ditto
    
    65.281. 2. 8.
    
    
    
  
  
    
    Octo:
    31:
    500.000.  .  .
    }
    
    Octo &
    
    {
      ditto
    }
    100.000.  .  .
    
    
    
  
  
    
    
     —
    500.000.  .  .
    
    Nov.
    
    Wm. Seton
    
    
    
    
  
  
    1792.
    Jan:
    27:
    95.947.10.  .
    
    1792
    Jan:
    27:
    
    Th: Jefferson.
    
    95.947.10.  .
    
    
    
  
  
    
    
    
    2.663.621. 2. 8.
    
    
    
    
    
    
    
    2.663.621. 2. 8.
    
    
    2.663.621. 2. 8.
  
  
  
    
    April
    17:
    500.000.  .  .
    
    
    April.
    
    
    John Kean..
    
    500.000.  .  .
    from
    2–25. July.
    376.946.19.  .
  
  
    
    June
    29:
    123.750.  .  .
    
    
    June
    30:
    
    Th: Jefferson.
    
    123.750.  .  .
    
    3–27. Aug:
    246.803. 1    
  
  
    
    July
    12:
    500.000.  .  .
    
    
    July.
    
    
    John Kean
    
    500.000.  .  .
    
        
          Balance remaining to be paid on the 6th of September 1792.
          }
        
      
    2.362.250.  .  .
  
  
    
    Aug:
    30:
    200.000.  .  .
    
    
    Aug:
    
    
      ditto
    
    200.000.  .  .
    
  
  
    
    Oct.
    8.
    300.000.  .  .
    
    
    Octo:
    
    
      ditto
    
    300.000.  .  .
    
  
  
    
    
    15:
    100.000.  .  .
    
    
     —
    
    
      ditto
    
    100.000.  .  .
    
  
  
    
    Nov:
    30:
    1.237.500.  .  .
    
    
    Dec:
    
    
    Th: Willing
    
    1.237.500.  .  .
    
    
    
  
  
    
    Decr.
    28:
    24.750.  .  .
    
    
     —
    
    
    John Kean
    
    24.750.  .  .
    
    
    
  
  
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
  
  
    
    
    
    2.986.000.  .  .
    
    
    
    
    
    
    
    2.986.000.  .  .
    
    
    2.986.000.  .  .
  

Remarks.
The Bills drawn from the 15th December 1790, to June 1791, inclusively, have been sold at 36⁴⁄₁₁ ninetieths of a dollar per guilder, payable in sixty days—or in ninety, with interest for thirty days.
Those drawn in October and November, 1791, have been sold at the same rate of Exchange, for cash; or on a credit not exceeding ninety days—the purchaser paying interest for the whole term of the credit.
The terms, upon which the Bills in April, 1792, have been disposed of, were a credit of six months; the first two months without interest, and the last four months with an allowance of six per cent by the purchaser—the rate of exchange as before.
In July, August and October, 1792, the rate of exchange was 40 cents and seven mills per guilder; one moiety to be paid in two, and the other moiety, in four months, with interest from the time of each sale.
In November and December 1792, the exchange was 36⁴⁄₁₁ ninetieths of a dollar.

Alexander Hamilton.Secretary of the Treasury.
Treasury Department,January 3d. 1793.

